Citation Nr: 0925646	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  08-12 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of bilateral 
hernioplasties, for purposes of accrued benefits.

2.  Entitlement to service connection for tinnitus, for 
purposes of accrued benefits.

3.  Entitlement to service connection for residuals of cold 
weather injuries of the bilateral upper and lower 
extremities, for purposes of accrued benefits.


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1952 until May 1954.  The Veteran died in August 
2006.  The appellant is his surviving spouse.
  
Procedural history

In a June 1954 rating decision, service connection was 
granted for residuals of bilateral hernioplasties.  A 
noncompensable (zero percent) disability rating was assigned.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO) which denied the appellant's claims 
of entitlement to an increased disability rating for service-
connected residuals of bilateral hernioplasties and 
entitlement to service connection for tinnitus and residuals 
of cold weather injuries of the upper and lower extremities, 
all on an accrued basis.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

Referred issue

In her March 2007 notice of disagreement, the appellant 
appears to be raising the issue of entitlement to service 
connection for a psychoneurotic anxiety reaction on an 
accrued basis.  That issue has not yet been addressed by the 
RO, and is referred to the RO for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not 
have jurisdiction of issues not yet adjudicated by the RO].

FINDINGS OF FACT

1.  At the time of the Veteran's death in August 2006 there 
was pending at the RO his claim of entitlement to an 
increased disability rating for bilateral hernioplasties and 
claims of entitlement to service connection for tinnitus and 
residuals of frostbite injuries to the hands and feet.  

2.  The competent medical evidence of record at the time of 
the Veteran's death indicated that there were no current 
residuals of the right and left hernioplasties.

3.  The competent medical evidence of record does not 
indicate that tinnitus existed at the time of the Veteran's 
death.

4.  The competent medical evidence of record does not 
indicate that cold injury residuals existed at the time of 
the Veteran's death.


CONCLUSIONS OF LAW

1.  Entitlement to an increased disability rating for 
service-connected residuals of right and left hernioplasties, 
for the purposes of accrued benefits, is not warranted. 
38 U.S.C.A. §§ 1155, 5121 (West 2002); 38 C.F.R. §§ 3.1000; 
4.73, Diagnostic Code 7338 (2008).

2.  Entitlement to service connection for tinnitus, for the 
purposes of accrued benefits, is not warranted.  38 U.S.C.A. 
§ 5121 (West 2002); 38 C.F.R. §§ 3.303; 3.1000 (2008).

3.  Entitlement to service connection for cold injury 
residuals of the bilateral upper and lower extremities, for 
the purposes of accrued benefits, is not warranted.  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 3.303; 3.1000 
(2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking accrued benefits.  In the interest 
of clarity, the Board will initially discuss certain 
preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  However, for reasons expressed immediately below, the 
Board finds that the VCAA is not applicable.  See Holliday v. 
Principi, 14 Vet. App. 280, 282-83 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

As will be explained in greater detail below, the outcome of 
these accrued-benefits claims hinges on the application of 
the law to evidence which was in the file at the time of the 
Veteran's death.  There is no additional evidence which may 
be added to the file; thus, no evidentiary development is 
necessary and no notice of same need be provided to the 
appellant.  In Manning v. Principi, 16 Vet. App. 534 (2002), 
citing Livesay v. Principi, 15 Vet. App. 165 (2001), the 
United States Court of Appeals for Veterans Claims held that 
the VCAA has no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is 
dispositive of the matter.  The Board finds that such is the 
case as to the issues here on appeal.  No amount of 
additional evidentiary development would change the outcome 
of this case; therefore no VCAA notice is necessary.  See 
also Mason v. Principi, 16 Vet. App. 129, 132 (2002) [VCAA 
not applicable "because the law as mandated by statute, and 
not the evidence, is dispositive of the claim"]; Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001).

The Board adds that the appellant has been given ample 
opportunity to present evidence and argument in support of 
her claims, and that VA has complied with general due process 
considerations.  See 38 C.F.R. § 3.103 (2008).  She has 
declined the option of a personal hearing.

1.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of bilateral 
hernioplasties, for purposes of accrued benefits.

Relevant law and regulations

Accrued benefits - in general

The law and regulation governing claims for accrued benefits 
state that, upon the death of a veteran, his lawful surviving 
spouse may be paid periodic monetary benefits to which he was 
entitled at the time of his death, and which were due and 
unpaid, based on existing rating decisions or other evidence 
that was on file when he died.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2008); see also Jones v. Brown, 8 
Vet. App. 558, 560 (1996).  

Although the appellant's claim for accrued benefits that is 
at issue in this appeal is separate from the claim of the 
Veteran filed prior to his death, the accrued benefits claim 
is "derivative of" the claim of the Veteran and, by 
statute, the appellant takes the Veteran's claims as they 
stood on the date of his death.  See Zevalkink v. Brown, 102 
F.3d 1236, 1242 (Fed. Cir. 1996).

Entitlement to accrued benefits must be determined based on 
evidence that was physically present or constructively 
present (such as VA treatment records) in the Veteran's 
claims folder when he died.  See 38 U.S.C.A. § 5121(a) (West 
2002); 
see also Ralston v. West, 13 Vet. App. 108, 113 (1999).

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 
38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4.  

Specific rating criteria

At the time of his death, the Veteran's service-connected 
bilateral hernioplasties were rated noncompensably disabling 
under Diagnostic Code 7338 [hernia, inguinal].   

Under 38 C.F.R. § 4.114, Diagnostic Code 7338 [hernia, 
inguinal], a noncompensable rating is warranted where the 
inguinal hernia is small, reducible, or without true hernia 
protrusion, or where it is not operated, but remediable.  A 
10 percent rating is warranted where a postoperative the 
inguinal hernia is recurrent, readily reducible and well 
supported by truss or belt.  A 30 percent evaluation is 
warranted for a small hernia which is postoperative and 
recurrent or unoperated irremediable, and not well supported 
by a truss, or not readily reducible.  
A 60 percent evaluation is warranted for a large, 
postoperative, recurrent hernia that is not well supported 
under ordinary conditions and not readily reducible, when 
considered inoperable.  Note: Add 10 percent for bilateral 
involvement, providing the second hernia is compensable.  

Analysis

Assignment of diagnostic code

At the time of the Veteran's death, there was pending a claim 
of entitlement to an increased disability rating for his 
service-connected bilateral hernia residuals.  
The Veteran's service-connected disability was rated under 
Diagnostic Code 7338, which deals specifically with inguinal 
hernias.  The assignment of this code was based on the fact 
that the Veteran has bilateral inguinal hernias in service, 
requiring surgery in October 1953.  The Board has identified 
no more appropriate Diagnostic Code, and neither has the 
appellant.  The Board therefore concludes that Diagnostic 
Code 7338 is the most appropriate in rating the Veteran's 
service-connected residuals of bilateral hernioplasties.

Schedular rating

To warrant a 10 percent disability rating under Diagnostic 
Code 7338, the evidence must show a postoperative hernia that 
is recurrent.  

The evidence of record at the time of the Veteran's death 
included his service medical records and private treatment 
records.  This includes all records considered to be 
constructively present in the claims folder.  See Ralston, 
supra; see also Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  [The Board notes that contrary to the assertions of 
the appellant in her April 2008 substantive appeal, the 
Veteran's service medical records were not destroyed in a 
July 1973 fire at the National Personnel Records Center in 
St. Louis, Missouri.] 

The only available evidence consists of private treatment 
records concerning a number of unrelated ailments.  These 
records are negative for a recurrence of the service-
connected bilateral hernias.  Moreover, there were identified 
no surgical scars or any other disabilities associated with 
the 1953 hernia surgery.  Physical examination of the abdomen 
in April 2004 was completely normal, and the Veteran 
specifically denied any gastrointestinal symptoms in January 
2006, February 2006, April 2006 and June 2006.

Based on the lack of objective medical evidence of recurrence 
of the Veteran's bilateral inguinal hernias, or of any 
associated disabilities, a noncompensable disability rating 
is warranted under Diagnostic Code 7338.  

Extraschedular rating

The Board notes in passing that neither the appellant or her 
representative has in connection with this appeal indicated, 
nor presented evidence to support the premise, that the 
Veteran's service-connected bilateral hernioplasty residuals 
resulted in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b) (2008) [extraschedular rating criteria].

Accordingly, in the absence of the matter being raised by the 
appellant or adjudicated by the RO, the Board will not 
address the Veteran's entitlement to an extraschedular 
rating.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) [the 
Board cannot make a determination as to an extraschedular 
evaluation in the first instance]; see also Bernard v. Brown, 
4 Vet. App. 384 (1993).

Conclusion

For the reasons set out above, the Board has found, based 
upon the evidence of record at the time of the Veteran's 
death, assignment of a compensable disability rating for the 
service-connected bilateral hernioplasty residuals is not 
warranted.  Entitlement to accrued benefits is therefore 
denied.


2.  Entitlement to service connection for tinnitus, for 
purposes of accrued benefits.

3.  Entitlement to service connection for residuals of cold 
weather injuries of the bilateral upper and lower 
extremities, for purposes of accrued benefits.

Prior to his death, the Veteran had also submitted claims of 
entitlement to service connection for tinnitus and cold 
weather injuries. The appellant now seeks accrued benefits.  
Because the two issues involve the application of identical 
law to virtually identical facts, the Board will address 
these two issues together.

Relevant law and regulations

Accrued benefits - in general

The law and regulations generally pertaining to accrued 
benefits claims has been set out above and will not be 
repeated.

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability. 
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  See Chelte v. Brown, 10 Vet. App. 268 (1997).

Analysis 

As noted above, in order for service connection to be granted 
there must be 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson, supra. 

With respect to Hickson element (1), current disability, 
there is no evidence of a diagnosis of tinnitus or cold 
injury residuals of the bilateral upper or lower extremities.  
As noted above, the evidence of record at the time of the 
Veteran's death included his service medical records and 
private treatment records.  These records are negative for 
complaints of or a diagnosis of tinnitus or cold injury 
residuals.  

In the absence of any diagnosed tinnitus or cold injury 
residuals, service connection may not be granted on an 
accrued basis.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection cannot be granted if the claimed 
disability does not exist].  Accordingly, Hickson element (1) 
has not been met as to the claims, and they fail on this 
basis alone. 

For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements.  See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative]. 

With respect to in-service disease, the Veteran's service 
medical records are negative for a diagnosis of tinnitus or 
cold injury residuals of the upper or lower extremities, to 
include during his May 1954 separation examination.  

With respect to in-service injury, the appellant contends 
that the Veteran was exposed to frostbite during service in 
Korea.  See the March 2007 notice of disagreement.  There is 
no reference to frostbite in the Veteran's service medical 
records.  No specific in-service injury was offered for the 
tinnitus claim, but the appellant appears to be arguing the 
Veteran sustained acoustic trauma.  

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein [in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole].

The Board finds that although there is evidence of service in 
Korea during the Korean Conflict, the Veteran was not a 
veteran of combat.  His military occupational specialty was 
heavy equipment mechanic.  There are no awards indicative of 
participation in combat.  Thus, the combat presumptions are 
not for application.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

While the Veteran may have been exposed to cold temperatures 
and noise in service, as were many other service members, 
there is no indication that such exposure resulted in any 
injury.  As was noted above, the Veteran's service treatment 
records do not indicate any abnormalities with respect to the 
Veteran's extremities or ears upon separation.  Indeed, the 
record is devoid of any competent medical evidence which even 
hints of cold weather or ear injuries. 

Significantly, there is no mention of frostbite or tinnitus 
by the Veteran until he filed a formal claim of entitlement 
to VA compensation benefits in July 2006, over 50 years after 
he left military service. The Board finds it to be 
particularly significant that the Veteran did not mention 
frostbite or acoustic trauma in service when he filed a claim 
for hernia residuals in May 1954, shortly after leaving 
service.  The Veteran's silence over the years as to the 
matter of an alleged frostbite injury and acoustic trauma is 
itself evidence against his claims.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), affirmed sub nom.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints].  
 
Thus, to the extent that the appellant's current contentions 
are in conflict with the medical history taken in the 1950s, 
the Board finds that the statements made by the Veteran in 
the 1950s to be more probative.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the claimant]. 

Hickson element (2) is therefore not met, and the claims of 
entitlement to service connection also fail on this basis.  

Finally, with respect to Hickson element (3), medical nexus, 
in the absence of a current disability or in-service disease 
or injury, it naturally follows that a medical nexus is 
lacking also.  Accordingly, Hickson element (3), medical 
nexus, is not met, and the claims fail on this basis as well.



Conclusion

For the reasons set out above, the Board has found that based 
upon the evidence of record at the time of the Veteran's 
death, entitlement to service connection for tinnitus and 
cold injury residuals of the bilateral upper and lower 
extremities for accrued benefits purposes is not warranted.  
The benefits sought on appeal are accordingly denied.


ORDER

Entitlement to a compensable disability rating for bilateral 
hernioplasties on an accrued basis is denied.

Entitlement to service connection for tinnitus on an accrued 
basis is denied.

Entitlement to service connection for residuals of cold 
weather injuries of the bilateral upper and lower extremities 
on an accrued basis.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


